


110 HR 6391 IH: National Vaccine Injury Compensation Program

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6391
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Burton of Indiana
			 (for himself, Mr. Putnam,
			 Mr. Paul, Mr. Smith of New Jersey,
			 Ms. Watson, and
			 Mr. Bartlett of Maryland) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act with respect to
		  the National Vaccine Injury Compensation Program.
	
	
		1.Short titleThis Act may be cited as the
			 National Vaccine Injury Compensation
			 Program Improvement Act of 2008.
		2.Basis for
			 calculating projected lost earningsSection 2115(a)(3)(B) of the
			 Public Health Service Act (42 U.S.C.
			 300aa–15(a)(3)(B)) is amended by striking all that follows for loss of
			 earnings and inserting the following: determined on the basis of
			 the annual estimate of the average (mean) gross weekly earnings of full-time
			 wage and salary workers age 18 and over in the private nonfarm sector (which
			 includes all industries other than agricultural production of crops and
			 livestock), as calculated annually by the Bureau of Labor Statistics from the
			 quarter sample data of the Current Population Survey, or as calculated by such
			 similar method as the Secretary may prescribe by regulation, less appropriate
			 taxes and the average cost of a health insurance policy, as determined by the
			 Secretary..
		3.Increase of award
			 in the case of a vaccine-related deathSection 2115(a)(2) of the
			 Public Health Service Act (42 U.S.C.
			 300aa–15(a)(2)) is amended by striking $250,000 and inserting
			 $300,000.
		4.Allowing
			 compensation for family counseling expenses and expenses of establishing
			 guardianship
			(a)Family
			 counseling expenses in post-1988 casesSection 2115(a) of the
			 Public Health Service Act (42 U.S.C.
			 300aa–15(a)) is amended by adding at the end the following:
				
					(5)Actual
				nonreimbursable expenses that have been or will be incurred for family
				counseling determined to be reasonably necessary and that result from the
				vaccine-related injury for which the petitioner seeks
				compensation.
					.
			(b)Expenses of
			 establishing guardianships in post-1988 casesSection 2115(a) of
			 the Public Health Service Act (42
			 U.S.C. 300aa–15(a)) is further amended by adding at the end the following
			 paragraph:
				
					(6)Actual and
				nonreimbursable expenses that have been or will be incurred to establish and
				maintain a guardianship, conservatorship, or trust for an individual who has
				suffered a vaccine-related injury, including attorneys’ fees and other costs
				incurred in a proceeding to establish and maintain such a guardianship,
				conservatorship, or
				trust.
					.
			(c)Conforming
			 amendment for cases from 1988 and earlierSection 2115(b) of the
			 Public Health Service Act (42 U.S.C.
			 300aa–15(b)) is amended—
				(1)in paragraph (2),
			 by striking and at the end of the paragraph;
				(2)by redesignating
			 paragraph (3) as paragraph (5) and by inserting a closing parenthesis before
			 the period in that paragraph; and
				(3)by inserting after
			 paragraph (2) the following paragraphs:
					
						(3)family counseling
				expenses (as provided in paragraph (5) of subsection (a)),
						(4)expenses of
				establishing and maintaining guardianships, conservatorships, or trusts (as
				provided in paragraph (6) of subsection (a)),
				and
						.
				5.Allowing payment
			 of interim attorneys’ fees and costsSection 2115(e) of the
			 Public Health Service Act (42 U.S.C.
			 300aa–15(e)) is amended by adding at the end the following:
			
				(4)Upon completion of
				a conference required by Rule 5 of Appendix J of the Rules of the United States
				Court of Federal Claims, a special master may make an interim award of
				attorneys’ fees and costs if—
					(A)the case involves
				a vaccine administered on or after October 1, 1988,
					(B)in tentative
				findings and conclusions, the special master determines that the petitioner’s
				claim has a reasonable basis,
					(C)the award is
				limited to reasonable attorneys’ fees and other costs (within the meaning of
				paragraph (1)(B)) incurred in the proceeding, and
					(D)the petitioner
				provides documentation verifying the expenditure of the amount for which
				compensation is sought.
					(5)An interim award of
				attorneys’ fees and costs by a special master under paragraph (4) shall be
				promptly paid by the Secretary pursuant to the special master’s order and
				without need of a judgment. The special master’s order for interim attorneys’
				fees and costs is not subject to review under sections 2112(e) and 2112(f)
				until after the special master has made a determination regarding an award of
				attorneys’ fees and costs under paragraph (1).
				(6)The attorneys’
				fees and costs awarded as compensation on a petition under paragraph (1) shall
				be for the total attorneys’ fees and costs incurred in any proceeding on such
				petition, less the amount awarded for interim attorneys’ fees and costs. In
				determining fees and costs under paragraph (1), a special master may reconsider
				and modify the amounts awarded for fees and costs under paragraph
				(4).
				.
		6.Procedure for
			 paying attorneys’ feesSection
			 2115(e) of the Public Health Service
			 Act (42 U.S.C. 300aa–15(e)), as amended by section 5, is amended by
			 adding at the end the following:
			
				(7)When a special
				master or court awards attorneys’ fees or costs under paragraph (1) or (4), it
				may order that such fees and costs be payable solely to the petitioner’s
				attorney if—
					(A)the petitioner
				expressly consents, or
					(B)the special master
				or court, after affording to the Secretary and all interested persons the
				opportunity to submit relevant information, determines that—
						(i)the petitioner
				cannot be located or refuses to respond to a request by the special master or
				court for information, and there is no practical alternative means to ensure
				that the attorney will be reimbursed for such fees and costs expeditiously,
				or
						(ii)there are other
				exceptional circumstances and good cause for paying such fees and costs solely
				to the petitioner’s
				attorney.
						.
		7.Extension of
			 statute of limitations
			(a)General
			 RuleSection 2116(a) of the Public
			 Health Service Act (42 U.S.C. 300aa–16(a)) is amended—
				(1)in
			 paragraph (2), by striking 36 months and inserting 6
			 years; and
				(2)in paragraph
			 (3)—
					(A)by striking
			 24 months and inserting 6 years; and
					(B)by striking
			 48 months and inserting 6 years.
					(b)Additional
			 extension
				(1)Limitation
			 periodNotwithstanding section 2116(a) of the
			 Public Health Service Act (42 U.S.C.
			 300aa–16(a)), in the case of a vaccine set forth in the Vaccine Injury Table
			 that is administered after September 30, 1988, and before the date of the
			 enactment of this Act, if a vaccine-related injury or death occurred as a
			 result of the administration of such vaccine, the end of the limitation period
			 for filing a petition is the later of—
					(A)the applicable
			 date under section 2116(a) of the Public Health
			 Service Act (42 U.S.C. 300aa–16(a)); or
					(B)the date that is 2
			 years after the date of the enactment of this Act.
					(2)Effect of previous
			 dismissalNotwithstanding section 2111(b)(2) of the
			 Public Health Service Act (42 U.S.C.
			 300aa–11(b)(2)), if a petition is filed within the limitation period applicable
			 under paragraph (1), the petition may not be dismissed on the basis of a
			 previous dismissal for untimely filing.
				(c)Claims based on
			 revisions to tableSection 2116(b) of the
			 Public Health Service Act (42 U.S.C.
			 300aa–16(b)) is amended by striking all that follows file a petition for
			 such compensation and inserting the
			 following:
				
					if—(1)the
				vaccine-related death or injury with respect to which the petition is filed
				occurred no more than 8 years before the effective date of the revision of the
				table; and
					(2)(A)the petition satisfies
				the conditions stated in subsection (a); or
						(B)the date of occurrence of the first
				symptom or manifestation of onset of injury occurred more than 4 years before
				the petition is filed, and the petition is filed no more than 2 years after the
				effective date of the revision of the
				table.
						.
			(d)Reports
				(1)TransmissionThe
			 Secretary of Health and Human Services shall transmit to the Congress two
			 annual reports that shall each include the following:
					(A)Identification of
			 the number of petitions filed for compensation under the National Vaccine
			 Injury Compensation Program that would have been time-barred absent the
			 limitation period provided by subsection (b).
					(B)Describe the
			 effects of subsection (b) on the ability of the Secretary to administer the
			 National Vaccine Injury Compensation Program and adjudicate petitions under
			 such Program in a timely manner.
					(2)Dates of
			 submissionIn carrying out this subsection, the Secretary of
			 Health and Human Services shall transmit—
					(A)the first report
			 not later than 1 year after the date of the enactment of this Act; and
					(B)the second report
			 not later than 2 years after the date of the enactment of this Act.
					8.Advisory
			 commission on childhood vaccines
			(a)Selection of
			 individuals injured by vaccines as public membersSection
			 2119(a)(1)(B) of the Public Health Service
			 Act (42 U.S.C. 300aa–19(a)(1)(B)) is amended by striking all that
			 follows the comma and inserting the following: of whom 1 shall be the
			 legal representative of a child who has suffered a vaccine-related injury or
			 death, and at least 1 other shall be either the legal representative of a child
			 who has suffered a vaccine-related injury or death or an individual who has
			 personally suffered a vaccine-related injury..
			(b)Mandatory
			 meeting schedule eliminatedSection 2119(c) of the
			 Public Health Service Act (42 U.S.C.
			 300aa–19(c)) is amended by striking not less often than four times per
			 year and.
			9.Conforming
			 amendment to Trust Fund provisionSection 9510(c)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by striking (as in effect and
			 all that follows through for vaccine-related injury or death and
			 inserting (as in effect on the effective date of the
			 National Vaccine Injury Compensation Program
			 Improvement Act of 2008) for vaccine-related injury or
			 death.
		10.Increase in
			 limit on administrative expenses
			(a)Increase in
			 limit on administrative expensesSection 9510(c)(1)(B) of the
			 Internal Revenue Code of 1986 is amended by striking (but not in excess
			 of $9,500,000 for any fiscal year) and inserting (but not in
			 excess of $10,000,000 for any fiscal year).
			(b)Administrative
			 expenses of bureau of public debtSection 9510(c)(1) of the
			 Internal Revenue Code of 1986, as amended by section 9 and subsection (a), is
			 further amended—
				(1)in subparagraph
			 (A)(ii), by striking or at the end;
				(2)in
			 subparagraph (B), by striking the period at the end and inserting ,
			 or; and
				(3)by adding at the
			 end the following:
					
						(C)the payment of
				administrative and personnel expenses that the Bureau of the Public Debt incurs
				for financial services for the Trust
				Fund.
						.
				11.Public service
			 announcement campaignSection
			 2110(c) of the Public Health Service
			 Act (42 U.S.C. 300aa–10(c)) is amended by striking the period at the
			 end and inserting , including by conducting a public service
			 announcement campaign..
		12.ApplicationThe provisions of and amendments made by
			 sections 2, 3, 4, 5, 6, 7, and 9 apply to a petition filed under section 2111
			 of the Public Health Service Act (42
			 U.S.C. 300aa–11) if the petition is pending on or filed after the date of the
			 enactment of this Act.
		
